[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2234

                        UNITED STATES,

                          Appellee,

                              v.

                     MIGUEL SANCHEZ-TORO,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]                                                                 

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

Esther Castro Schmidt on brief for appellant.                                 
Guillermo Gil,  United States  Attorney, Jose A.  Quiles-Espinosa,                                                                             
Senior Litigation Counsel, Jose Ruiz-Santiago, Assistant United States                                                     
Attorney,  and Nelson Perez-Sosa, Assistant United States Attorney, on                                        
brief for appellee.

                                         

                        July 18, 1997
                                         

     Per Curiam.   Upon careful review of the  record and the                           

parties'  briefs, we  perceive  no  reason  to  overturn  the

sentence  enhancement  imposed  under  U.S.S.G.    3C1.2  for

reckless  endangerment during  flight.   Defendant's  conduct

came within the terms of that section, in that he accelerated

his car  toward a government  agent who had to  jump aside to

avoid impact.  See U.S.S.G.   2A1.4 (defining "reckless").                              

     Further, the district  court was not required  to credit

defendant's claim that he thought he  was fleeing from would-

be   assailants,  particularly   as  the   government  agents

identified themselves before defendant attempted to flee.  We

require no  additional findings on  that point.  See  Fed. R.                                                                

Crim. P. 32(c)(1); U.S.S.G.   6A1.3.

     Finally, the district court was not disabled from making

the  sentence  enhancement  by the  parties'  stipulation  of

facts, which omitted the circumstances of defendant's flight.

The district court properly based defendant's sentence on all

the  relevant  facts,  including  those  in  the pre-sentence

investigation report, which  facts defendant has  not denied.

See U.S.S.G.   6B1.4(d).               

     Affirmed.  See 1st Cir. R. 27.1.                               

                             -2-